       Case 2:04-cr-00375-APG-GWF Document 207 Filed 06/11/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Carlos Javier Lopez
 7
 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:04-cr-00375-APG-GWF
11
                    Plaintiff,                             STIPULATION TO CONTINUE
12                                                          COMPASSIONATE RELEASE
            v.
                                                          MOTION SUPPLEMENT DUE DATE
13
     CARLOS JAVIER LOPEZ,                                         (First Request)
14
                    Defendant.                                        ORDER
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Elizabeth O. White, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Carlos Javier Lopez that the
20
     Compassionate Release Motion Supplement due date currently scheduled on June 11, 2020, be
21
     vacated and continued to a date and time convenient to the Court, but no sooner than 14 days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      The parties have requested Mr. Lopez’s medical records, but those records have
24
     not yet been received. Therefore, a 14-day continuance is requested in order to receive the
25
     medical records, review them, and if appropriate, file a supplement to Mr. Lopez’s pro se
26
     motion.
       Case 2:04-cr-00375-APG-GWF Document 207 Filed 06/11/20 Page 2 of 3




 1          2.     Counsels for Mr. Lopez and the government agree to the continuance.
 2          This is the first request for a continuance of the Compassionate Release Motion
 3   Supplement due date.
 4          DATED this 11th day of June, 2020.
 5
 6    RENE L. VALLADARES                           NICHOLAS A. TRUTANICH
      Federal Public Defender                      United States Attorney
 7
 8
      By /s/ Paul D. Riddle                        By /s/ Elizabeth O. White
 9
      PAUL D. RIDDLE                               ELIZABETH O. WHITE
10    Assistant Federal Public Defender            Assistant United States Attorney

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
       Case 2:04-cr-00375-APG-GWF Document 207 Filed 06/11/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:04-cr-00375-APG-GWF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     CARLOS JAVIER LOPEZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Compassionate Release Motion Supplement

11   due date currently scheduled for Thursday, June 11, 2020, be vacated and continued to

12   June 25, 2020.
     ________________ at the hour of ___:___ __.m.; or to a time and date convenient to the court.

13         Dated:
           DATED  June
                   this 11,
                        ___ 2020.
                            day of June, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
